DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is
directed to the abstract idea of a mental process of generating sensor data to determine points and elements along the subject vehicle environment. The claims do not include additional elements that are enough to amount to significantly more than the judicial exception because the additional elements disclose generic computing components, such as sensors. Mere instructions to apply an exception using a generic hardware cannot provide an inventive concept.
	Claims 1, 12, and 14 recite a system and method for analyzing sensor data to capture points around the environment and detect a plurality of elements. 
	The applicant is broadly claiming the concept of recognizing and obtaining information regarding detection points in the environment of the subject vehicle. The judicial exception is not integrated into a practical application. In particular the independent claim recites obtaining observation points of vehicle environment, wherein each point is matched to a specific element along the environment. Thus, the claims are directed to an abstract idea of a mental process. Accordingly, these additional elements do not integrate the abstract idea into a practical 
	Claims 2-11, 13 and 15-20 recite a method and system for further defining a mental process for further determining and statistically analyzing the observation points generated through using sensor data such as a LIDAR system, radar system and an image capturing device. These claims when given broadest reasonable interpretation are merely directed towards a mental process for data collection, analyzing, and transmitting, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore, these additional elements are directed to an abstract idea and claims 2-11, 13 and 15-20 are directed to a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. U.S. Pub. No. 2021/0101614 (“White”) in view of Giorgio et al. U.S. .
Regarding claim 1 as best understood, White discloses a method for determining a position of a vehicle equipped with a sensor system,
wherein the sensor system includes at least one sensor for receiving electromagnetic radiation emitted from at least one emitter of the sensor system and reflected in a vehicle environment towards the at least one sensor, (see at least [¶ 0030] The on-board system 110 includes one or more sensor systems 104. The sensor systems 104 include a combination of components that receive reflections of electromagnetic radiation, e.g., lidar systems that detect reflections of laser light, radar systems that detect reflections of radio waves, and camera systems that detect reflections of visible light.)
wherein the method comprises: determining at least one scan comprising a plurality of detection points (P), wherein each detection point is evaluated from the electromagnetic radiation received by the at least one sensor and representing a location in the vehicle environment; (see at least [¶ 0020] This disclosure uses electromagnetic radiation values from infrared, visible light and ultraviolet portions of the electromagnetic spectrum as examples only and other portions of the spectrum are also envisioned. An optical characteristic map may map datapoints by wavelength (e.g., a vegetative index described below). In other examples, an optical characteristic map identifies textures, patterns, color, shape, or other relations of data points. Textures, patterns, or other relations of data points can be indicative of presence or identification of an object in the field, such as crop state (e.g., downed/lodged or standing crop), plant presence, plant type, insect presence, insect type, etc.
determining, from a database, a predefined map, wherein the predefined map comprises a plurality of elements in a map environment and a spatial assignment of a plurality of parts of the map environment to the plurality of elements, (see at least [¶ 0041] Prior information map 258 may be downloaded onto agricultural harvester 100 and stored in data store 202, using communication system 206 or in other ways. AND [¶ 0055] In other examples, the control zones may be presented to the operator 260 and used to control or calibrate agricultural harvester 100, and, in other examples, the control zones may be presented to the operator 260 or another user or stored for later use.)
White fails to explicitly disclose locating static landmarks in the environment and creating a mesh grid of the positions of the points. Giorgio teaches the method wherein: 
each of the elements representing a respective one of a plurality of static landmarks in the vehicle environment; (see at least [¶ 0108] For instance, in the example shown: [0109] the first occupancy grid map G.sub.1 is the result of processing data from a visual sensor, thus providing information both on static and dynamic objects and on the topology of the environment (e.g. road with lanes).)
the parts of the map environment are defined by spatial positions arranged as a mesh grid which comprise positions for any potential detection point; and (see at least [¶ 0105] FIGS. 4A and 4B are views of possible sensor occupancy grid map-frames G.sub.1, G.sub.2, G.sub.i processed from the plurality of sensor readings Y.sub.1, Y.sub.2, Y.sub.i from respective sensors in the plurality of sensors S.sub.1, S.sub.2, S.sub.i. In particular, individual portions a1), a2) a3), a4) of FIG. 4A represent enlarged views of respective portions b1), b2), b3), b4) of FIG. 4B. AND [¶ 0106] The respective “state” labels classifying the content of grid cells of respective sensor occupancy grid maps may vary as a function of the sensor readings parameters/working principles of each sensor.)
at least a portion of the map environment representing the vehicle environment; (see at least [¶ 0010] Occupancy grid maps, briefly grid maps, represent the (vehicle surrounding) environment as a two-dimensional grid map with fixed dimensions and spatial resolution.)
Thus, White discloses a sensor system for scanning and determining points in the vehicle environment. Giorgio teaches locating static landmarks in the environment and creating a mesh grid of the positions of the points. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Giorgio for locating static landmarks in the environment and creating a mesh grid of the positions of the points. Doing so allows for accurate mapping of the vehicle environment for accurate navigating through an environment with the most accurate and up to date data.
Furthermore, White fails to disclose, however, Giurgiu teaches the method wherein:
matching, using the spatial assignment, the plurality of detection points (P) to the plurality of elements in the map environment, (see at least [¶ 0109] The geographic position may be map matched to the vehicle map in the database 133. The geographic position may be determined from the absolute position detected by position circuitry 207 summed with the vector for the road object. Map matching is a technique for assigning the data point to a digital map such as the vehicle map.)
wherein the matching comprises: identifying, for a respective one of the plurality of detection points (P), a respective one of the plurality of parts of the map environment, (see at The position detector or position circuitry 207 is configured to determine a geographic position associated with the road object. The geographic position may be directly determined from the physical location of the road object or may be determined based on a position of the vehicle when collecting the sensor data for the road object.)
the respective one of the plurality of parts of the map environment representing a part of the vehicle environment including the location represented by the respective one of the plurality of detection points; identifying a respective one of the plurality of elements being assigned to the identified respective one of the plurality of parts of the map environment; and (see at least [¶ 0025] The server includes a server map. The server map includes road segments representative of roadways or other pathways, which are linked together at nodes. The server map includes locations names and points of interest at particular geographic locations or location along a road segment. The server map includes road furniture items tied to geographic locations or locations along a road segment. The map at the map server may include a high definition map with the speed limits of road segments, curvature, slope, the direction of travel, length and number of lanes.)
assigning the identified respective one of the plurality of elements to the respective one of the plurality of detection points (P); and (see at least [¶ 0109] Map matching is a technique for assigning the data point to a digital map such as the vehicle map.)
determining the position of the vehicle based on the matching (see at least [¶ 0036] The probe data may also include the geographic position of the vehicle 124 (see FIG. 4), and the geographic position of the road feature may be calculated from the geographic position of the vehicle and the associated camera data, LiDAR data, SONAR data, or RADAR data. The geographic position of the road feature may be at an offset from the geographic position of the vehicle 124.)
Thus, White discloses a sensor system for scanning and determining points in the vehicle environment. Giurgiu teaches matching, using the spatial assignment, the plurality of detection points (P) to the plurality of elements in the map environment. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Giurgiu for matching, using the spatial assignment, the plurality of detection points (P) to the plurality of elements in the map environment. Doing so allows for accurate special assignment of the areas around a vehicle in the environment for accurate navigating through an environment with the most accurate and up to date data.

Regarding claim 10 as best understood, White discloses a method for scanning and determining points in the vehicle environment. White fails to explicitly disclose the elements of the map to include an extended geometrical object.
Giorgio teaches the method according to claim 1, wherein at least one element of the map comprises an extended geometrical object, in particular a line or a surface, preferably a straight line or a plane (see at least [¶ 0017] Occupancy grid map may facilitate mapping the environment surrounding a vehicle looking for possible obstacles, in order to determine drivable spaces in such a way that an autonomous system capable of estimating its own position may be able to safely navigate through the environment mapped.)
Thus, White discloses a sensor system for scanning and determining points in the vehicle environment. Giorgio teaches the elements of the map to include an extended geometrical object.


Regarding claim 12 as best understood, White disclose system comprising: 
at least one emitter; and at least one sensor for receiving electromagnetic radiation emitted by the at least one emitter and reflected in a vehicle environment towards the at least one sensor; and (see at least [¶ 0030] The on-board system 110 includes one or more sensor systems 104. The sensor systems 104 include a combination of components that receive reflections of electromagnetic radiation, e.g., lidar systems that detect reflections of laser light, radar systems that detect reflections of radio waves, and camera systems that detect reflections of visible light.) 
at least one processor configured to determine a position of a vehicle equipped with the system by: determining at least one scan comprising a plurality of detection points (P), wherein each detection point is evaluated from the electromagnetic radiation received by the at least one sensor and representing a location in the vehicle environment and a spatial assignment of a plurality of parts of the map environment to the plurality of elements; (see at least [¶ 0020] This disclosure uses electromagnetic radiation values from infrared, visible light and ultraviolet portions of the electromagnetic spectrum as examples only and other portions of the spectrum are also envisioned. An optical characteristic map may map datapoints by wavelength (e.g., a vegetative index described below). In other examples, an optical characteristic map identifies textures, patterns, color, shape, or other relations of data points. Textures, patterns, or other relations of data points can be indicative of presence or identification of an object in the field, such as crop state (e.g., downed/lodged or standing crop), plant presence, plant type, insect presence, insect type, etc.) 
determining, from a database, a predefined map, wherein the predefined map comprises a plurality of elements in a map environment, wherein: each of the elements represent a respective one of a plurality of static landmarks in the vehicle environment; (see at least [¶ 0041] Prior information map 258 may be downloaded onto agricultural harvester 100 and stored in data store 202, using communication system 206 or in other ways. AND [¶ 0055] In other examples, the control zones may be presented to the operator 260 and used to control or calibrate agricultural harvester 100, and, in other examples, the control zones may be presented to the operator 260 or another user or stored for later use.)
White fails to explicitly disclose locating static landmarks in the environment and creating a mesh grid of the positions of the points. Giorgio teaches the system to comprise:
the parts of the map environment are defined by spatial positions arranged as a mesh grid which comprise the positions for any potential detection point; and (see at least [¶ 0105] FIGS. 4A and 4B are views of possible sensor occupancy grid map-frames G.sub.1, G.sub.2, G.sub.i processed from the plurality of sensor readings Y.sub.1, Y.sub.2, Y.sub.i from respective sensors in the plurality of sensors S.sub.1, S.sub.2, S.sub.i. In particular, individual portions a1), a2) a3), a4) of FIG. 4A represent enlarged views of respective portions b1), b2), b3), b4) of FIG. 4B. AND [¶ 0106] The respective “state” labels classifying the content of grid cells of respective sensor occupancy grid maps may vary as a function of the sensor readings parameters/working principles of each sensor.
at least a portion of the map environment represents the vehicle environment; (see at least [¶ 0010] Occupancy grid maps, briefly grid maps, represent the (vehicle surrounding) environment as a two-dimensional grid map with fixed dimensions and spatial resolution.)
Thus, White discloses a sensor system for scanning and determining points in the vehicle environment. Giorgio teaches locating static landmarks in the environment and creating a mesh grid of the positions of the points. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Giorgio for locating static landmarks in the environment and creating a mesh grid of the positions of the points. Doing so allows for accurate mapping of the vehicle environment for accurate navigating through an environment with the most accurate and up to date data.
Furthermore, White fails to disclose, however, Giurgiu teaches the system to comprise:
matching, using the spatial assignment, the plurality of detection points (P) and the plurality of elements, (see at least [¶ 0109] The geographic position may be map matched to the vehicle map in the database 133. The geographic position may be determined from the absolute position detected by position circuitry 207 summed with the vector for the road object. Map matching is a technique for assigning the data point to a digital map such as the vehicle map.)
the matching comprises: identifying, for a respective one of the plurality of detection points (P), a respective one of the plurality of parts of the map environment, (see at least [¶ 0109] The position detector or position circuitry 207 is configured to determine a geographic position associated with the road object. The geographic position may be directly determined from the physical location of the road object or may be determined based on a position of the vehicle when collecting the sensor data for the road object.)
the respective one of the plurality of parts of the map environment representing a part of the vehicle environment including the location represented by the respective one of the plurality of detection points; identifying a respective one of the plurality of elements being assigned to the identified respective one of the plurality of parts of the map environment; and (see at least [¶ 0025] The server includes a server map. The server map includes road segments representative of roadways or other pathways, which are linked together at nodes. The server map includes locations names and points of interest at particular geographic locations or location along a road segment. The server map includes road furniture items tied to geographic locations or locations along a road segment. The map at the map server may include a high definition map with the speed limits of road segments, curvature, slope, the direction of travel, length and number of lanes.)
assigning the identified respective one of the plurality of elements to the respective one of the plurality of detection points (P); and (see at least [¶ 0109] Map matching is a technique for assigning the data point to a digital map such as the vehicle map.)
determining the position of the vehicle based on the matching (see at least [¶ 0036] The probe data may also include the geographic position of the vehicle 124 (see FIG. 4), and the geographic position of the road feature may be calculated from the geographic position of the vehicle and the associated camera data, LiDAR data, SONAR data, or RADAR data. The geographic position of the road feature may be at an offset from the geographic position of the vehicle 124.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Giurgiu for matching, using the spatial assignment, the plurality of detection points (P) to the plurality of elements in the map environment. Doing so allows for accurate special assignment of the areas around a vehicle in the environment for accurate navigating through an environment with the most accurate and up to date data.

Regarding claim 13 as best understood, White discloses the system of claim 12, further comprising the vehicle (see at least [¶ 0009] This specification describes how an agent, e.g., an autonomous or semi-autonomous vehicle, can make policy decisions when the agent is in a particular geolocation in the world by using historical sensor data captured by one or more vehicles as the vehicles navigated through the same particular geolocation in the world at respective precious time steps. Once the agent has been trained, the system can be deployed on a vehicle and can be used by the vehicle to make autonomous or semi-autonomous driving decisions.)
	
Regarding claim 14
using at least one emitter and at least one sensor for receiving electromagnetic radiation emitted by the at least one emitter and reflected in a vehicle environment towards the at least one sensor, a position of a vehicle by: (see at least [¶ 0030] The on-board system 110 includes one or more sensor systems 104. The sensor systems 104 include a combination of components that receive reflections of electromagnetic radiation, e.g., lidar systems that detect reflections of laser light, radar systems that detect reflections of radio waves, and camera systems that detect reflections of visible light.) 
determining at least one scan comprising a plurality of detection points (P), wherein each detection point is evaluated from the electromagnetic radiation received by the at least one sensor and representing a location in the vehicle environment and a spatial assignment of a plurality of parts of the map environment to the plurality of elements; (see at least [¶ 0020] This disclosure uses electromagnetic radiation values from infrared, visible light and ultraviolet portions of the electromagnetic spectrum as examples only and other portions of the spectrum are also envisioned. An optical characteristic map may map datapoints by wavelength (e.g., a vegetative index described below). In other examples, an optical characteristic map identifies textures, patterns, color, shape, or other relations of data points. Textures, patterns, or other relations of data points can be indicative of presence or identification of an object in the field, such as crop state (e.g., downed/lodged or standing crop), plant presence, plant type, insect presence, insect type, etc.)
determining, from a database, a predefined map, wherein the predefined map comprises a plurality of elements in a map environment, (see at least [¶ 0041] Prior information map 258 may be downloaded onto agricultural harvester 100 and stored in data store 202, using communication system 206 or in other ways. AND [¶ 0055] In other examples, the control zones may be presented to the operator 260 and used to control or calibrate agricultural harvester 100, and, in other examples, the control zones may be presented to the operator 260 or another user or stored for later use.)
White fails to explicitly disclose locating static landmarks in the environment and creating a mesh grid of the positions of the points. Giorgio teaches the system to comprise:
wherein: each of the elements represent a respective one of a plurality of static landmarks in the vehicle environment; (see at least [¶ 0108] For instance, in the example shown: [0109] the first occupancy grid map G.sub.1 is the result of processing data from a visual sensor, thus providing information both on static and dynamic objects and on the topology of the environment (e.g. road with lanes).) 
the parts of the map environment are defined by spatial positions arranged as a mesh grid which comprise the positions for any potential detection point; and (see at least [¶ 0105] FIGS. 4A and 4B are views of possible sensor occupancy grid map-frames G.sub.1, G.sub.2, G.sub.i processed from the plurality of sensor readings Y.sub.1, Y.sub.2, Y.sub.i from respective sensors in the plurality of sensors S.sub.1, S.sub.2, S.sub.i. In particular, individual portions a1), a2) a3), a4) of FIG. 4A represent enlarged views of respective portions b1), b2), b3), b4) of FIG. 4B. AND [¶ 0106] The respective “state” labels classifying the content of grid cells of respective sensor occupancy grid maps may vary as a function of the sensor readings parameters/working principles of each sensor.) 
at least a portion of the map environment represents the vehicle environment; (see at least [¶ 0010] Occupancy grid maps, briefly grid maps, represent the (vehicle surrounding) environment as a two-dimensional grid map with fixed dimensions and spatial resolution.) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Giorgio for locating static landmarks in the environment and creating a mesh grid of the positions of the points. Doing so allows for accurate mapping of the vehicle environment for accurate navigating through an environment with the most accurate and up to date data.
Furthermore, White fails to disclose, however, Giurgiu teaches the system to comprise:
matching, using the spatial assignment, the plurality of detection points (P) and the plurality of elements, (see at least [¶ 0109] The geographic position may be map matched to the vehicle map in the database 133. The geographic position may be determined from the absolute position detected by position circuitry 207 summed with the vector for the road object. Map matching is a technique for assigning the data point to a digital map such as the vehicle map.) 
the matching comprises: identifying, for a respective one of the plurality of detection points (P), a respective one of the plurality of parts of the map environment, (see at least [¶ 0109] The position detector or position circuitry 207 is configured to determine a geographic position associated with the road object. The geographic position may be directly determined from the physical location of the road object or may be determined based on a position of the vehicle when collecting the sensor data for the road object.)
the respective one of the plurality of parts of the map environment representing a part of the vehicle environment including the location represented by the respective one of the The server includes a server map. The server map includes road segments representative of roadways or other pathways, which are linked together at nodes. The server map includes locations names and points of interest at particular geographic locations or location along a road segment. The server map includes road furniture items tied to geographic locations or locations along a road segment. The map at the map server may include a high definition map with the speed limits of road segments, curvature, slope, the direction of travel, length and number of lanes.) 
assigning the identified respective one of the plurality of elements to the respective one of the plurality of detection points (P); and (see at least [¶ 0109] Map matching is a technique for assigning the data point to a digital map such as the vehicle map.) 
determining the position of the vehicle based on the matching (see at least [¶ 0036] The probe data may also include the geographic position of the vehicle 124 (see FIG. 4), and the geographic position of the road feature may be calculated from the geographic position of the vehicle and the associated camera data, LiDAR data, SONAR data, or RADAR data. The geographic position of the road feature may be at an offset from the geographic position of the vehicle 124.)
Thus, White discloses a sensor system for scanning and determining points in the vehicle environment. Giurgiu teaches matching, using the spatial assignment, the plurality of detection points (P) to the plurality of elements in the map environment. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Giurgiu for .

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Giorgio and Giurgiu as applied to claim 1 above, and further in view of Knibbe et al. U.S. Pub. No. 2013/0009569 (“Knibbe”).
Regarding claim 2 as best understood, White in view of Giorgio and Giurgiu discloses a sensor system for scanning and determining points in the vehicle environment. White fails to explicitly disclose the predefined map comprises a definition of a plurality of spatial segments representing a respective one of the plurality of parts of the map environment.
Knibbe teaches the method according to claim 1, wherein the predefined map comprises a definition of a plurality of spatial segments, each of the spatial segments representing a respective one of the plurality of parts of the map environment and being assigned to a respective one of the plurality of elements (see at least [¶ 0028] In an embodiment, the predefined mapping is based on areal overlap between the sub-areas and the spatial segments. In other words, if a specific sub-area overlaps with a specific segment, the predefined mapping maps the indication of the specific sub-area to the reference of the specific segment. It is to be noted that the specific sub-area may have an overlap with more than one segment and thus the indication of the specific sub-area may be mapped to more than one reference.)
Thus, White in view of Giorgio and Giurgiu discloses a sensor system for scanning and determining points in the vehicle environment. Knibbe teaches the predefined map comprises a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Knibbe wherein the predefined map comprises a definition of a plurality of spatial segments representing a respective one of the plurality of parts of the map environment. Doing so allows for predefined data importing from a stored database and detecting variations in the environment, thus allowing for updating of data.

Regarding claim 15 as best understood, White in view of Giorgio and Giurgiu discloses a sensor system for scanning and determining points in the vehicle environment. White fails to explicitly disclose the predefined map comprises a definition of a plurality of spatial segments representing a respective one of the plurality of parts of the map environment.
Knibbe teaches the non-transitory computer-readable medium according to claim 14, wherein the predefined map comprises a definition of a plurality of spatial segments, each of the spatial segments representing a respective one of the plurality of parts of the map environment and being assigned to a respective one of the plurality of elements (see at least [¶ 0028] In an embodiment, the predefined mapping is based on areal overlap between the sub-areas and the spatial segments. In other words, if a specific sub-area overlaps with a specific segment, the predefined mapping maps the indication of the specific sub-area to the reference of the specific segment. It is to be noted that the specific sub-area may have an overlap with more than one segment and thus the indication of the specific sub-area may be mapped to more than one reference.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Knibbe wherein the predefined map comprises a definition of a plurality of spatial segments representing a respective one of the plurality of parts of the map environment. Doing so allows for predefined data importing from a stored database and detecting variations in the environment, thus allowing for updating of data.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Giorgio and Giurgiu as applied to claim 1 above, and further in view of Wentland et al. U.S. Pub. No. 2006/0184488 (“Wentland”).
Regarding claim 3 as best understood, White in view of Giorgio and Giurgiu discloses a sensor system for scanning and determining points in the vehicle environment. White fails to explicitly disclose matching based on the elements and detected points and doing an assignment.
Wentland teaches the method according to claim 1, wherein the matching is carried out on the basis of identified respective ones of the plurality of elements and respective ones of the plurality of detection points (P) to which the identified respective ones of the plurality of elements have been assigned (see at least [¶ 0124] The result of applying a template to a target data set pattern database is a scene that contains null values where matches did not occur and a value representing matched where matches did occur. The next step is to identify all data connected points where matches occurred and assign them to an object. This is accomplished by stepping through all of the points that are marked as matched and performing an auto-track that assigns all connected points that are marked as matched to an object. This is repeated until all points that are marked as matched have been assigned to connected objects.) 	
Thus, White in view of Giorgio and Giurgiu discloses a sensor system for scanning and determining points in the vehicle environment. Wentland teaches matching based on the elements and detected points and doing an assignment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Wentland for matching based on the elements and detected points and doing an assignment. Doing so allows for assigning points and matching said points to vehicle environment elements.

Regarding claim 16 as best understood, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. White fails to explicitly disclose matching based on the elements and detected points and doing an assignment.
Wentland teaches the non-transitory computer-readable medium according to claim 14, wherein the instructions, when executed, configure the at least one processor to carry out the matching based on identified respective ones of the plurality of elements and respective ones of the plurality of detection points (P) to which the identified respective ones of the plurality of elements have been assigned (see at least [¶ 0124] The result of applying a template to a target data set pattern database is a scene that contains null values where matches did not occur and a value representing matched where matches did occur. The next step is to identify all data connected points where matches occurred and assign them to an object. This is accomplished by stepping through all of the points that are marked as matched and performing an auto-track that assigns all connected points that are marked as matched to an object. This is repeated until all points that are marked as matched have been assigned to connected objects.) 
Thus, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. Wentland teaches matching based on the elements and detected points and doing an assignment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Wentland for matching based on the elements and detected points and doing an assignment. Doing so allows for assigning points and matching said points to vehicle environment elements.

Claims 4 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Giorgio and Giurgiu as applied to claim 1 above, and further in view of Zhang et al. U.S. Pub. No. 2020/0217666 (“Zhang”).
Regarding claim 4 as best understood, White in view of Giorgio and Giurgiu discloses a system for scanning and determining points in the vehicle environment. White fails to explicitly disclose calculating a confidence value representing a probability of detected points assigned to elements.
Zhang teaches the method according to claim 1, the method further comprising: determining at least one confidence value for a respective one of the plurality of detection points on the basis of the spatial assignment, wherein: the at least one confidence value represents a probability that the respective one of the plurality of detection points is assigned to a respective one of the plurality of elements; and the matching is carried out on the basis of the at least one In some embodiments, there may be employed a confidence metric representing a confidence of spatial data. Such a confidence metric measurement may include, but is not limited to, number of points, distribution of points, orthogonality of points, environmental geometry, and the like. One or more confidence metrics may be computed for laser data processing (e.g., scan matching) and for image processing. With reference to FIGS. 19(a)-19(c), there are illustrated exemplary and non-limiting example images showing point clouds differentiated by laser match estimation confidence. While in practice, such images may be color coded, as illustrated, both the trajectory and the points are rendered as solid or dotted in the cloud based on a last confidence value at the time of recording. In the examples, dark gray is bad and light gray is good.)
Thus, White in view of Giorgio and Giurgiu discloses a system for scanning and determining points in the vehicle environment. Zhang teaches calculating a confidence value representing a probability of detected points assigned to elements.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Zhang for matching based on the elements and detected points and doing an assignment. Doing so allows for assigning points and matching said points to vehicle environment elements.

Regarding claim 17 as best understood, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. White fails to explicitly disclose calculating a confidence value representing a probability of detected points assigned to elements.
In some embodiments, there may be employed a confidence metric representing a confidence of spatial data. Such a confidence metric measurement may include, but is not limited to, number of points, distribution of points, orthogonality of points, environmental geometry, and the like. One or more confidence metrics may be computed for laser data processing (e.g., scan matching) and for image processing. With reference to FIGS. 19(a)-19(c), there are illustrated exemplary and non-limiting example images showing point clouds differentiated by laser match estimation confidence. While in practice, such images may be color coded, as illustrated, both the trajectory and the points are rendered as solid or dotted in the cloud based on a last confidence value at the time of recording. In the examples, dark gray is bad and light gray is good.)
Thus, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. Zhang teaches calculating a confidence value representing a probability of detected points assigned to elements.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Zhang for matching based on the elements and detected points and doing an assignment. Doing so allows for assigning points and matching said points to vehicle environment elements.

Claim 5 and 18 rejected under 35 U.S.C. 103 as being unpatentable over White in view of Giorgio and Giurgiu as applied to claim 1 above, and further in view of Grube et al. U.S. Pub. No. 2010/0117889 (“Grube”).
Regarding claim 5 as best understood, White in view of Giorgio and Giurgiu discloses a system for scanning and determining points in the vehicle environment. White fails to explicitly disclose one confidence value is determined based on a Monte-Carlo simulation for the respective one of the plurality of detection points.
Grube teaches the method according to claim 4, wherein the at least one confidence value is determined based on a Monte-Carlo simulation for the respective one of the plurality of detection points (see at least [¶ 0004] The single scan detection probability is computed for each periodic scan of a target by simulating the roll of a dice. Additional single-scan detections are sequentially obtained by forwarding the location of the intruder at radar revisit intervals. To overcome false alarms in high clutter environments, typical signal processing pipelines on sensors use detection schemes such as three consecutive or m-of-n single scan detections before externally reporting a detection. To model these, if three consecutive (or m of n) positive outcomes are obtained in the Monte-Carlo simulation at any location, then that location is said to have recorded a detection. Many hundreds of such simulations are repeated to obtain statistically reliable figures on detection probability at all points on the paths.)
Thus, White in view of Giorgio and Giurgiu discloses a system for scanning and determining points in the vehicle environment. Grube teaches one confidence value is determined based on a Monte-Carlo simulation for the respective one of the plurality of detection points.

	
Regarding claim 18 as best understood, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. White fails to explicitly disclose one confidence value is determined based on a Monte-Carlo simulation for the respective one of the plurality of detection points.
Grube teaches the non-transitory computer-readable medium according to claim 17, wherein the instructions, when executed, configure the at least one processor to determine the at least one confidence value based on a Monte-Carlo simulation for the respective one of the plurality of detection points (see at least [¶ 0004] The single scan detection probability is computed for each periodic scan of a target by simulating the roll of a dice. Additional single-scan detections are sequentially obtained by forwarding the location of the intruder at radar revisit intervals. To overcome false alarms in high clutter environments, typical signal processing pipelines on sensors use detection schemes such as three consecutive or m-of-n single scan detections before externally reporting a detection. To model these, if three consecutive (or m of n) positive outcomes are obtained in the Monte-Carlo simulation at any location, then that location is said to have recorded a detection. Many hundreds of such simulations are repeated to obtain statistically reliable figures on detection probability at all points on the paths.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify White and incorporate the teachings of Grube for at least one confidence value is determined based on a Monte-Carlo simulation for the respective one of the plurality of detection points. Doing so allows determining an effective confidence value for accurately mapping elements in the environment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Giorgio, Giurgiu, and Grube as applied to claim 5 above, and further in view of Miller et al. U.S. Pub. No. 2007/0028220 (“Miller”).
Regarding claim 6 as best understood, White in view of Giorgio and Giurgiu discloses a system for scanning and determining points in the vehicle environment. White fails to explicitly disclose one confidence value is transformed to an exponential weighting factor.
Miller teaches the method according to claim 5, wherein the at least one confidence value is transformed to an exponential weighting factor and wherein the matching comprises weighting by the exponential weighting factor (see at least [¶ 0300] In order to filter out the noise, the exponential weighted moving average (EWMA) operator can be applied to the confidence values. The straight line across the window is the lower control limit that has been calculated based on the statistics of the confidence values observed on the training data set.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified White and incorporate the teachings of Miller to include one confidence value is transformed to an exponential weighting factor. Doing so allows determining an effective confidence value for accurately mapping elements in the environment.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Giorgio and Giurgiu as applied to claim 1 above, and further in view of HOSOI et al. U.S. Pub. No. 2021/0348943 (“HOSOI”).
Regarding claim 7 as best understood, White in view of Giorgio and Giurgiu discloses a system for scanning and determining points in the vehicle environment. White fails to explicitly disclose the predefined map further comprises a plurality of distance values.
HOSOI teaches the method according to claim 1, wherein the predefined map further comprises a plurality of distance values representing distances between the plurality of parts of the map environment being assigned to the plurality of elements, respectively, wherein the distance values are used for the matching (see at least [¶ 0006] Japanese Patent Application Laid-open No. 2017-181870 discloses a technique for reducing errors in map information. For this disclosed technique, a map information correction apparatus matches a feature point acquired from information detected in a unit space by a sensor installed on a vehicle against a feature point stored in a reference map, to evaluate the consistency on the basis of a distance between the feature points.)
Thus, White in view of Giorgio and Giurgiu discloses a system for scanning and determining points in the vehicle environment. HOSOI teaches the predefined map further comprises a plurality of distance values.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified White and incorporate the teachings of HOSOI to include the predefined map further comprises a plurality of distance values. Doing so allows determining position information of points along a vehicle environment and determining spatial relationship between the subject vehicle and said points.

Regarding claim 20 as best understood, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. White fails to explicitly disclose the predefined map further comprises a plurality of distance values.
HOSOI teaches the non-transitory computer-readable medium according to claim 14, wherein the predefined map further comprises a plurality of distance values representing distances between the plurality of parts of the map environment being assigned to the plurality of elements, respectively, wherein the instructions, when executed, further configure the at least one processor to determine the position of the vehicle by matching using the plurality of distance values (see at least [¶ 0006] Japanese Patent Application Laid-open No. 2017-181870 discloses a technique for reducing errors in map information. For this disclosed technique, a map information correction apparatus matches a feature point acquired from information detected in a unit space by a sensor installed on a vehicle against a feature point stored in a reference map, to evaluate the consistency on the basis of a distance between the feature points.)
Thus, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. HOSOI teaches the predefined map further comprises a plurality of distance values.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified White and incorporate the teachings of HOSOI to include the predefined map further comprises a plurality of distance values. Doing so allows determining position information of points along a vehicle environment and determining spatial relationship between the subject vehicle and said points.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Giorgio and Giurgiu as applied to claim 1 above, and further in view of Rosenzweig et al. U.S. Pub. No. 2020/0175744 (“Rosenzweig”).
Regarding claim 8 as best understood, White in view of Giorgio and Giurgiu discloses White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. White fails to explicitly disclose determining a minimum distance of a point in the environment.
Rosenzweig teaches the method according to claim 1, wherein the spatial assignment identifies, for a respective one of the plurality of parts of the map environment, a respective one of the plurality of elements having a minimum distance to the respective one of the plurality of parts of the map environment (see at least [¶ 0003] U.S. Pat. No. 9,767,369 describes a vehicle receiving one or more images of an environment of the vehicle. The vehicle may also receive a map of the environment. The vehicle may also match at least one feature in the one or more images with corresponding one or more features in the map. The vehicle may also identify a given area in the one or more images that corresponds to a portion of the map that is within a threshold distance to the one or more features.)
Thus, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. Rosenzweig teaches determining a minimum distance of a point in the environment
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified White and incorporate the teachings of Rosenzweig to determine a minimum distance of a point in the environment. Doing so allows determining points/objects in the environment that are closest to the vehicle in order to mitigate a possible crash.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Giorgio and Giurgiu as applied to claim 1 above, and further in view of Adams et al. U.S. Pub. No. 2020/0103236 (“Adams”).
Regarding claim 9 as best understood, White in view of Giorgio and Giurgiu discloses White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. White fails to explicitly disclose matching further comprises determining a rigid transformation function by minimizing distances between transformed detected points.
Adams teaches the method according to claim 1, wherein the matching further comprises determining a rigid transformation function by minimizing distances between transformed detection points and respective ones of the plurality of elements being assigned to the plurality of In some instances, the warping of the warped map point 522* can be based in part on some or all of the aforementioned features to preserve relative orientations of the features between the map point 510 and the warped map point 522*. In some instances, a least squares optimization can be used to estimate the location of the warped map point 522* based on the distances, poses, and/or transformations, as discussed herein. As a non-limiting example, each of three closest poses of the trajectory to the map point 510 may be used to establish three independent transformations (e.g., transformations which map the first trajectory at such points to the updated trajectory). Such transformations may be applied to the map point 510. In such an example, the transformations may yield three unique updated map points (not illustrated). The resultant warped map point 522* may, therefore, be defined as the point (and/or orientation) which minimizes a distance to all three suggested points. Of course, any number of closest points to the map point 510 may be used to inform such a warped point 522*.)
Thus, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. Adams teaches determining a rigid transformation function by minimizing distances between transformed detected points.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified White and incorporate the teachings of Adams for determining a rigid transformation function by minimizing distances between transformed detected points. Doing so allows determining points/objects in the environment that are closest to the vehicle in order to mitigate a possible crash.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Giorgio and Giurgiu as applied to claim 1 above, and further in view of BELLOF et al. U.S. Pub. No. 2021/0116925 (“BELLOF”).
Regarding claim 11 as best understood, White in view of Giorgio and Giurgiu discloses White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. White fails to explicitly disclose matching further comprises particle filtering.
BELLOF teaches the method according to claim 1, wherein the matching further comprises particle filtering (see at least [¶ 0040] This makes it easier for the industrial truck to drive to the temporary landmark. The step of guessing the pose of the temporary landmark is preferably performed in this case by means of scan matching and/or by means of a particle filter, though in principle all standard algorithms would be possible of course.) 
White in view of Giorgio and Giurgiu discloses White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. BELLOF teaches matching further comprises particle filtering.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified White and incorporate the teachings of BELLOF for particle filtering when matching the environment. Doing so allows determining points and matching points along a vehicle environment.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Giorgio, Giurgiu, and Grube as applied to claim 5 above, and further in view of Miller and Caimi et al. U.S. Patent No. 4,948,258 (“Caimi”).
Regarding claim 19 as best understood, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. White fails to explicitly disclose one confidence value is transformed to an exponential weighting factor.
Miller teaches the non-transitory computer-readable medium according to claim 18, wherein the instructions, when executed, further configure the at least one processor to determine the position of the vehicle by: transforming the at least one confidence value to an exponential weighting factor; and (see at least [¶ 0300] In order to filter out the noise, the exponential weighted moving average (EWMA) operator can be applied to the confidence values. The straight line across the window is the lower control limit that has been calculated based on the statistics of the confidence values observed on the training data set.)
Thus, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. Miller teaches one confidence value is transformed to an exponential weighting factor.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified White and incorporate the teachings of Miller to include one confidence value is transformed to an exponential weighting factor. Doing so allows determining an effective confidence value for accurately mapping elements in the environment.
Caimi teaches matching the plurality of detection points (P) and the plurality of elements by weighting the plurality of detection points (P) and the plurality of elements by the exponential Physically, the last two equations represent linear phase factors on a propagating wave and therefore indicate a deviation or tilt in the wave direction of arrival at the Fourier plane. The product of HR* will produce a constant plus a series of exponential factors which depend upon the difference of x'.sub.l -x'.sub.l and y'.sub.m -y'.sub.m for different values of l and m. The constant term is of most interest in this vehicle application since it represents the sum of all exponential factors having x'.sub.l =x'.sub.l and y'.sub.m =y'.sub.m, i.e., matching locations of the projected images in the datum plane and the actual image. The inverse transform of HR* therefore consists of a series of delta functions appearing at coordinates corresponding to the differences given above plus a delta function at the origin proportional to the constant of sum term mentioned above. Hence, by observing the correlation function height at the origin, the degree of matching between projection points in the test image to those in the datum image (represented by the sum) can be obtained directly.)
Thus, White in view of Giorgio and Giurgiu discloses a method for scanning and determining points in the vehicle environment. Caimi teaches one confidence value is transformed to an exponential weighting factor.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified White and incorporate the teachings of Caimi to include one confidence value is transformed to an exponential weighting factor. Doing so allows determining an effective confidence value for accurately mapping elements in the environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/O.K.M./Examiner, Art Unit 3668      
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668